Citation Nr: 9925138	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.   98-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right patella, currently rated as 10 percent 
disabling. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back condition.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from October 1950 to October 
1954.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 1997 rating decision in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) increased a noncompensable 
evaluation for the residuals of his right fractured patella 
to 10 percent and declined to reopen the appellant's claim 
for service connection for a back condition.


REMAND

With respect to the increased rating claim, VA examination in 
June 1997 showed two diagnoses: residuals of a right patella 
fracture; and lateral meniscus tear, moderate degenerative 
joint disease.  The appellant is service connected only for 
residuals of right patella fracture.  Before a proper rating 
can be assigned, the Board requires opinion as to the 
relationship between the right patella fracture and the 
meniscal tear.

With respect to the back claim, in written correspondence 
dated July 1997, the appellant indicated that he had enclosed 
evidence indicating that his back condition was service 
connected.  Examination of the claims file does not show the 
enclosed correspondence.  The RO should ask the appellant to 
resubmit the evidence that he claimed was enclosed with his 
July 1997 written correspondence.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO ask the veteran to identify 
all providers of treatment for the right 
meniscal tear.  All such records should 
be obtained. 

2.  The appellant should be afforded VA 
examination by an orthopedic specialist.  
The purpose of the examination is, first, 
to determine whether there is a 
relationship between the service 
connected right patella fracture and the 
meniscal tear, degenerative joint 
disease, and, second, to identify all 
manifestations of the service connected 
disability.  All indicated tests should 
be performed.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
prior to the examination.

All signs and symptoms of right knee 
disability should be identified.  In 
addition to limitation of motion of the 
right knee, the examiner should 
specifically address whether there is 
functional loss due to weakness, excess 
fatigability, incoordination, pain, or 
pain on movement, including during flare- 
ups.  DeLuca v. Brown 8 Vet. App. 202 
(1995).

The examiner should answer the following 
questions: (1) Was either the lateral 
meniscus tear or degenerative joint 
disease caused by, or the result of, the 
service connected right patella fracture; 
and (2) If not, what percentage 
disability can be assigned to the right 
patella fracture, or, alternatively, what 
signs and symptoms are due to the right 
patella fracture?  The examiner should 
provide a rationale for his conclusions.

The appellant should be given adequate 
notice of the requested examination that 
includes advising him of the consequences 
of failure to report for the examination; 
this should be noted in the claims folder 
and a copy of notification(s).

3.  The RO should ask the appellant to 
resubmit evidence that he claimed was 
enclosed with written correspondence 
dated July 1997.  If the appellant does 
not respond, the RO should document it.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.

5.  The RO should readjudicate the issue 
of this case.  If necessary, the RO 
should also adjudicate the issue of 
service onnection for addional disability 
of the right knee.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












